    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN RE: EPIPEN (EPINEPHRINE INJECTION,
USP) MARKETING, SALES PRACTICES AND Case No. 2:17-MD-02785-DDC-TJJ
ANTITRUST LITIGATION                  (MDL No. 2785)

This Document Relates to Class Cases


     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR AN ORDER
           IMPLEMENTING STAGE ONE OF CLASS NOTICE PLAN

                                       INTRODUCTION

       Starting more than 14 months ago, during the class certification briefing process,

Defendants repeatedly stated that Plaintiffs did not have the necessary information to identify

class members and exclude non-class members. More than four months of merits discovery

remained at that time. Yet, rather than take steps to try to address these deficiencies, Plaintiffs

made vague assurances about their ability to readily identify class members.               At class

certification, the Court accepted the testimony of Plaintiffs’ expert “on the current record” to

conclude that Plaintiffs had “identified a viable method for identifying members of the classes.”

Mem. & Order at 25-26 & n.15, Dkt. No. 2018. In so doing, the Court recognized that “merits

discovery” might disprove the Court’s initial conclusion. Id.

       Despite being on notice, Plaintiffs chose not to address any deficiencies in the data they

collected during merits discovery. Instead, they waited until after (i) the Court ruled on class

certification; (ii) briefing was complete on Defendants’ Rule 23(f) Petition; and (iii) they

successfully opposed a stay of this case pending resolution of the Rule 23(f) Petition, to ask the

Court to launch a new round of discovery—ten months after discovery closed—in a bid to obtain

the information that Defendants (correctly) told them over a year ago they did not have.


                                                1
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 2 of 17




       Indeed, through their Motion for “Stage One” of a class notice plan, Plaintiffs propose to

gather a potentially massive amount of data: information about EpiPen® (“EpiPen”) device

prescriptions for the last nine years under seven categories comprising more than 22 sub-

categories. Class Pls.’ Motion, Dkt. No. 2058 (“Mot.”), Ex. B at Ex. 1. They want everything

from co-pay amounts to net amounts paid by third-party payors to the co-pay or co-insurance

structure for every transaction.      Such massive additional discovery is most certainly not

“routine[]” at the class-notice stage in a case like this, as Plaintiffs assert. Mot. at 3. The parties

in this case conducted extensive third-party discovery on some of these very same issues, and

Plaintiffs are not merely seeking a list of class members or working to effectuate a settlement.

They are seeking a do-over of third-party merits discovery by another name.

       Plaintiffs freely admit that this discovery, which they refer to as “Stage One of [their]

Class Notice Plan,” will take “several months.” Id. at 1. But that may be one of the great

understatements of this case. In 2017 and 2018, the parties served data subpoenas seeking some

of the very same data from the very same pharmacy benefit managers (“PBMs”) that Plaintiffs

seek now. The parties obtained over five million pages of third-party document productions in

response to over 100 third-party subpoenas to PBMs and others—a process that took sixteen

months from start to finish. There is no reason to think this go-around will be much faster. To

the contrary, as Plaintiffs recognize, it is almost certain to be slower “in light of the ongoing

coronavirus crisis.” Id.

       Thus, make no mistake: this is not a class notice plan. It is an effort to extend the

discovery deadline by months, so that Plaintiffs can try to obtain information that they failed to

obtain in nearly two years of merits discovery. As a result, Plaintiffs’ Motion runs headfirst into

two problems that they cannot solve. First, because merits discovery ended many months ago,



                                                  2
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 3 of 17




Plaintiffs must show “good cause” to pursue the information they seek in their Motion. Fed. R.

Civ. P. 16(b)(4). Plaintiffs do not even attempt to satisfy this burden, and do not explain their

failure to obtain the information at issue during merits discovery. Nor could they. The parties

spent the better part of two years serving subpoenas on PBMs, negotiating with PBMs over the

scope of those subpoenas, collecting and reviewing documents, and deposing PBMs and others.

If Plaintiffs thought anything was missing, the time to raise that issue was then—not a few

months before summary judgment under the guise of a plan to serve class notice.

       Second, the length and complexity of what Plaintiffs propose risks violating the one-way

intervention doctrine for class notice and Due Process rights for both Defendants and the class.

Under that doctrine, absent class members may not be bound by any summary judgment ruling in

Defendants’ favor unless they are first notified of the class action and have the opportunity to opt

out. See, e.g., Faber v. Ciox Health LLC, 944 F.3d 593, 602-03 (6th Cir. 2019); see also, e.g., In

re Motor Fuel Temperature Sales Practices Litig, MDL No. 1840, 2013 WL 4411092, at *4 (D.

Kan. Aug. 14, 2013). Therefore, it is critical that class notice occur and that the opt-out deadline

expire before the summary judgment process is complete. But that will be virtually impossible

under Plaintiffs’ proposal.    The time needed to serve subpoenas, address or litigate any

objections, obtain responses, process data, move for Court approval of “Stage Two” of class

notice, issue class notice, and allow sufficient time for class members to opt-out will easily

extend beyond the time when summary judgment would otherwise be fully briefed and decided.

It bears repeating: when the parties went through a similar exercise earlier in the case, it took

sixteen months. Thus, Plaintiffs’ plan would even imperil the trial date, which just a few weeks

ago Plaintiffs said would cause substantial prejudice to them and to the class, see Class Pls.’




                                                 3
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 4 of 17




Opp, Dkt. No. 2046—a point the Court credited when it denied Defendants’ request for a stay

without prejudice. Mem. & Order at 7-8, Dkt. No. 2055.

       Plaintiffs’ requested relief is a bridge too far. Plaintiffs should not be allowed to redo

merits discovery in the name of class notice, especially when doing so will not only require great

burden, time, and expense, but also will also risk irreparable prejudice to Defendants’ rights.

The Court should deny Plaintiffs’ Motion.

                                       BACKGROUND

       A.      Prior Third-Party Discovery

       Merits discovery was open for twenty months for all purposes, from November 2017

until July 2019, which the Court later extended for limited purposes unrelated to this Motion

through October 2019. During the merits phase, the parties took extensive third-party discovery,

including serving more than 100 third party subpoenas.

       In December 2017, Plaintiffs served identical subpoenas on Aetna, Inc., CVS Health

Corp., Express Scripts Holding Co., Humana, Inc., MedImpact Healthcare Systems, Inc.,

OptumRx, Inc., and UnitedHealthcare Services, Inc. See Exs. A-G. 1 Several months later, in

May 2018, Plaintiffs served the same subpoena on Prime Therapeutics, LLC. See Certificate of

Service, Dkt. No. 566; Return of Service, Dkt No. 570; Ex H. Each subpoena requested broad

swaths of information, including, for example: “Documents sufficient to identify each customer

[or] consumer” that the PBMs “transacted business” with relating to any EAIs and “[a]ll




1
 See Pls.’ Notices of Return of Subpoena, Dkt. No. 126 (Aetna, Inc.); Dkt. No. 162 (CVS Health
Corp.); Dkt. No. 163 (Express Scripts Holding Co.); Dkt. No. 151 (Humana, Inc.); Dkt. No. 167
(MedImpact Healthcare Systems, Inc.); Dkt. No. 168 (OptumRx, Inc.), Dkt. No. 169
(UnitedHealthcare Services, Inc.).


                                                4
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 5 of 17




Documents or other data concerning actual or potential . . . pricing, sales, [or] rebates . . . paid or

received” relating to EAIs. See Exs. A-H at Requests 8, 10.

       Likewise, in February 2018, Defendants served third-party subpoenas on the same

entities seeking data regarding each transaction in which an EpiPen product was sold. See Exs.

I-Q. 2 The subpoenas sought more than 50 fields of data, including the following: device

identifier and name, quantity, manufacturer, health plan identifier and name, group identifier and

name, subscriber identification, patient identification, patient zip code, prescriber identifier, date

prescription filled, pharmacy identifier and name, pharmacy type, pharmacy zip code, amount

billed by the pharmacy, amount patient is responsible (including deductible, coinsurance,

copayment, health reimbursement accounts), and payments made to the pharmacies by the health

plans or otherwise. Id.

       A lengthy negotiations process ensued. 3           And, as the Court may recall, where

negotiations alone were not enough, Plaintiffs filed motions to compel against some of the

PBMs, the briefing for which documented the lengthy and time-consuming process for many of

the subpoena responses. See Dkt. No. 429 (CVS Health Corp.); Dkt. No. 430 (Express Scripts

Holding Corp.); Dkt. No. 282 (Humana, Inc.); Dkt. No. 276 (MedImpact Healthcare Systems,


2
  See Defendants’ Notices of Subpoena, Dkt. No. 212 (Aetna, Inc.); Dkt. No. 223 (CVS Health
Corp.); Dkt. No. 195 (Express Scripts Holding Co.); Dkt. No. 196 (Humana Pharmacy Solutions,
Inc.); Dkt. No. 197 (Humana, Inc.); Dkt. No. 235 (MedImpact Healthcare Systems, Inc.); Dkt.
No. 236 (OptumRx, Inc.); Dkt. No. 237 (United Healthcare Services, Inc.); Dkt. No. 205 (Prime
Therapeutics, LLC).
3
  Plaintiffs indicated in filings to the Court that they were negotiating with the PBMs in “good
faith” regarding their subpoenas. See, e.g., Plaintiffs’ Requests for Extension of Time to File
Motion to Compel, Dkt. No. 119 (Aetna, Inc.); Dkt. No. 247 (CVS Health Corp.); Dkt. No. 244
(Express Scripts Holding Co.); Dkt. No. 253 (MedImpact Healthcare Systems, Inc.); Dkt. No.
793 (Prime Therapeutics LLC). Ultimately, both Plaintiffs and Defendants received the data
responsive to each party’s subpoenas quoted above.


                                                  5
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 6 of 17




Inc.); Dkt. No. 198 (OptumRx, Inc.).         Ultimately, the subpoenaed third parties produced

extensive data, substantially complying with the terms of these requests. From start to finish,

however, this process took sixteen months: the first PBM subpoenas were served in December

2017, and the last PBM production was on April 10, 2019. The subpoena issued to the last PBM

to produce such data alone took fourteen months to resolve. And the average time from service

of a subpoena to substantial completion ranged from 8.5 to 11.5 months each.

       B.      Expert Testimony and Class Certification Briefing Concerning Class
               Member Identification

       During the class certification process, Defendants served the expert report of Professor

James Hughes, in which Professor Hughes opined that Plaintiffs had not obtained the data

necessary to identify members of their proposed classes. In that report, submitted in March 2019

when more than four months of merits discovery remained, Professor Hughes opined that he was

“not aware of any data produced in discovery” that included identifying information for potential

class members. See Expert Report of J. Hughes ¶ 64 , Dkt. No. 1503-6 (“Hughes Report”). For

example, he noted that the available data did not include (i) names, addresses, or other contact

information; (ii) information concerning cash paying customers and those who paid with a health

savings account; and (iii) information on customers who paid with a “flat” copay. Id. ¶¶ 64-66,

69-70, 81-83. Professor Hughes further opined that, in any case, such data would be insufficient

to “allow the parties or the Court to ascertain the identities of individual class members,” and

that Plaintiffs ultimately had failed to identify “any data that would be sufficient” to make

necessary determinations such as “who actually paid for EpiPen products (and thus would be

eligible for inclusion in a class) and who received EpiPen products but did not pay for them (and

thus would fall outside Plaintiffs’ class definitions).” Id. ¶ 68; id. ¶¶ 64–66 & Tbl. 1. Plaintiffs’

expert, Dr. Meredith Rosenthal, speculated that data sufficient to identify class members “must

                                                 6
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 7 of 17




exist” based on her understanding of the use of PBM claims data in other cases. See id. ¶¶ 21–

22, 26 ¶¶ 46–47; but see Ex. A to Defs.’ Mem. in Support of Mot. to Exclude Expert Opinions of

Prof. Rosenthal ¶¶ 9, 13, Dkt. No. 1850-1. However, she did not point to any specific such data

produced in this case.

       When Plaintiffs deposed Professor Hughes about these topics in April 2019, he testified

repeatedly that, based on the data that were produced in the case, it was not possible to identify

who was in the class and who was excluded. See, e.g., Hughes Dep. Tr. 110:22-113:5; 115:2-

116:4; 117:12-118:17; 119:2-120:21, April 16, 2019.          Moreover, in their brief opposing

Plaintiffs’ class certification motion, which was filed more than four months before the close of

discovery, Defendants highlighted that “Plaintiffs ha[d] not attempted to obtain (or even identify)

any non-party data that could ascertain class members.”           Defs.’ Opp to Mot. for Class

Certification at 48, Dkt. No. 1505-03. Yet despite ongoing discovery of PBMs and others,

Plaintiffs took no steps to try to obtain this information while discovery was open.

       C.      The Court’s Class Certification Decision and Denial of Defendants’ Motion
               to Stay

       In its class certification decision, the Court acknowledged that “merits discovery may

establish” that the data the third parties produced in discovery “can’t discharge the task Prof.

Rosenthal assigns to them (specifically, identifying consumers who paid nothing for EpiPens,

those who used a flat co-pay, or individuals who paid cash for their EpiPens),” and that, “[i]n the

end,” the results of “merits discovery may substantiate” Defendants’ position that class members

cannot be reliably identified. Dkt. No. 2018 at 24-26; Mem. & Order at 36-37, Dkt. No. 2017.

The Court further acknowledged that the “task of gathering pharmacy records may prove

overwhelming” because “it requires collecting data from about 65,000 pharmacies, more than

23,000 of which are independent.” Dkt. No. 2017 at 36-37.

                                                 7
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 8 of 17




       Defendants have requested permission to appeal the Court’s class certification decision.

That petition remains pending as of the date of this filing. Defendants also moved to stay this

litigation pending resolution of that appeal. In opposing Defendants’ stay motion, Plaintiffs

argued that they would face “significant harm” from a stay because they might “lose their trial

date after years of litigation,” and because the “[c]ourt’s schedule . . . will evaporate.” Class

Pls.’ Opp. to Mot. for Stay at 5-6, Dkt. No. 2046. The Court denied the stay motion without

prejudice, emphasizing that, because a stay “will require the court to vacate the current

schedule’s deadlines, including the trial date,” that would cause “significant harm to the

plaintiffs” and the public interest. Dkt. No. 2055 at 7-8 (internal citation omitted).

       D.      Plaintiffs’ “Stage One” Plan

       In its March 20, 2020 order, the Court directed Plaintiffs to file a Rule 23(c)(2)(B) notice

plan within “30 days after the Tenth Circuit resolves defendants’ Rule 23(f) petition or appeal.”

Order Adopting Scheduling Order No. 12 at 2, Dkt. No. 2044. As of the date Plaintiffs filed

their motion (April 21, 2020), the Tenth Circuit had not yet ruled. Plaintiffs say in their Motion

that they filed this request now—before the Tenth Circuit’s ruling—because they “anticipate”

that “stage one” of their plan “will take several months,” and they will not be “in a position to

develop and submit stage two, to provide actual notice to the Classes consistent with Rule

23(c)(2)(B),” until after stage one is complete. Mot. at 1-2. Plaintiffs’ Motion came as a

surprise to Defendants, as Plaintiffs did not meet and confer with Defendants (or even notify

them) before filing their Motion.

       In any event, “stage one” of Plaintiffs’ “class notice plan” is no such thing, and Plaintiffs

admit in their Motion that they need to take “several months” of discovery to even obtain the

basic information they need for class notice. Id. at 1. Plaintiffs therefore have asked the Court to



                                                  8
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 9 of 17




authorize them to serve subpoenas on several of the largest PBMs and pharmacies in the United

States: (1) Caremark/Aetna, Express Scripts, Optum/UnitedHealth, Humana, MedImpact, and

Prime Therapeutics; and (2) CVS, Walgreens, Cigna/Express Scripts, UnitedHealth Group,

Walmart, Kroger, Rite Aid, Humana, Albertsons, and Diplomat. Id. at 1, 4–5. Each subpoena

would seek the following seven categories of data:

       (a) customer information (including name, patient ID, residential address, email
           address, and any other contact information for the individual);

       (b) Prescription or RX number;

       (c) drug information (including NDC number, drug label name, drug
           strength/dosage, drug quantity);

       (d) fill date or dates of service;

       (e) pharmacy information (including pharmacy name and location);

       (f) payment information (including amount billed, amount paid by customer, co-
           pay amount (if applicable), co-insurance amount (if applicable), deductible
           amount (if applicable), amount paid by third party payor (net of co-pays
           and/or deductibles), and coupons used); and

       (g) insurance information (including plan or group name, plan or group FEIN, co-
           pay or co-insurance structure, deductible information, and client name).

See Ex. B-1.II to Mot., Dkt. No. 2058-3. The relevant time period for these requests is “August

2011 to present.” Id. at Ex. B-1.I.D.

       Plaintiffs’ Motion also contains representations about their proposed claims

administrator, A.B. Data, and A.B. Data’s supposed capabilities. For example, Plaintiffs contend

that A.B. Data has “working relationships with many of the PBMs and pharmacies Plaintiffs

propose to subpoena,” and that it “maintains a proprietary database of tens of thousands of third-

party payors (“TPPs”), many of whom are Class members here.” Mot. at 2-3. Because Plaintiffs

did not meet and confer with Defendants before filing their Motion or provide any advance



                                                9
     Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 10 of 17




notice of their intention to seek the appointment of A.B. Data, Defendants have not had any

opportunity to engage with A.B. Data or to evaluate those representations.

       Meanwhile, the rest of the schedule in the case continues to move forward. Dispositive

motions and Daubert motions are due on July 15, 2020. Dkt. No. 2044. Trial is scheduled to

begin April 13, 2021. Id.

                                           ARGUMENT

I.     “STAGE ONE” OF PLAINTIFFS’ NOTICE PLAN IMPERMISSIBLY SEEKS TO
       REOPEN MERITS DISCOVERY WITHOUT GOOD CAUSE.

       Plaintiffs do not show good cause for opening months of new discovery in the name of

class notice that they failed to get during the merits phase of the case. Defendants repeatedly

highlighted that Plaintiffs had not obtained the requisite information during discovery and class

certification briefing. See Hughes Report ¶¶ 64-66, 69-70, 81-83; Dkt. No. 1505-03 at 48-49.

Likewise, the Court recognized in its class certification ruling that “merits discovery may

establish” that Plaintiffs cannot “identify[] consumers who paid nothing for EpiPens, those who used a

flat co-pay, or individuals who paid cash for their EpiPens.” Dkt. No. 2018 at 25–26 & n.15

(emphasis added).     That is precisely what happened, and now Plaintiffs are impermissibly

seeking to re-open merits discovery without good cause.

       To be sure, some courts have allowed post-certification subpoenas to obtain class notice-

related information, such as names and addresses. In the two cases Plaintiffs cite in their brief,

for example, the courts at issue permitted discovery aimed at “identify[ing] class members” and

facilitating “issu[ance of] notice of the class action.”         In re Suboxone (Buprenorphine

Hydrochloride & Naloxone) Antitrust Litig., 421 F. Supp. 3d 12, 73 (E.D. Pa. 2019); see also In

re Relafen Antitrust Litig., 231 F.R.D. 52, 64 (D. Mass. 2005) (in the context of a class

settlement, permitting plaintiffs to subpoena approximately fifteen pharmacies “to obtain


                                                 10
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 11 of 17




electronic files of the names and addresses,” of class members, as well as “information

regarding” expenditures).

       But Plaintiffs’ request here is much different. For one thing, the parties and the Court

have already been through an extensive third-party subpoena process. In the Suboxone case, by

contrast, subpoenas served during discovery “were refused on HIPAA grounds,” so there was no

prior discovery process that had already been done.             In re Suboxone (Buprenorphine

Hydrochloride & Naloxone) Antitrust Litig., 421 F. Supp. 3d at 72. And many of Plaintiffs’

other cases involved class notice for settlement purposes, with no showing that the same kind of

extensive discovery process had previously occurred. See, e.g., In re Relafen Antitrust Litig.,

231 F.R.D. at 64 (settlement notice). 4 In a class settlement, the settling defendants often consent

to the notice process and help to develop and implement it, which is very different from the

burdensome situation here.

       Moreover, Plaintiffs’ proposed subpoenas seek far more than identification and contact

information needed for class notice; instead, they seek exactly the kinds of complex information

relevant to issues, like injury, that should have been obtained during “merits discovery.” Dkt.

No. 2018 at 25–26 n.15. For example, Plaintiffs’ requests for “payment information” and

“insurance information” from “August 2011 to present” are designed to determine how much, if

anything, each class member paid for their EpiPen purchases. See Dkt. No. 2058-3 at Ex. B-

1.I.D. & II(f)–(g) (requesting, among other things “amount billed,” “co-pay amount,” “amount

4
 See also Unopposed Mot. for Final Approval of Settlement, Mahoney v. Endo Health Solutions,
Inc. (“Fluoride Tablets”), No. 1:15-cv-9841-DLC, ECF No. 101 at 8–13 (S.D.N.Y. May 5,
2017); Mem. in Support of Pls.’ Motion for Final Approval of Proposed Settlements with All
Defs., Vista Healthplan, Inc. v. Cephalon, Inc. (“Provigil”), No. 2:06-cv-1833-MSG, ECF No.
598-1 at 12–13 (E.D. Pa. Dec. 16, 2019) (cited in Paragraph 6 of A.B. Data’s declaration as
examples of cases where “counsel subpoenaed retail pharmacies and PBMs.” It is Defendants’
understanding that, in both instances, that process was done for purposes of settlement).


                                                11
   Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 12 of 17




paid by third party payor,” “co-pay or co-insurance structure,” and “deductible information”).

That has nothing to do with Plaintiffs’ ability to contact and notify class members, but rather is

directed at figuring out much more fundamental questions, such as whether each class member

actually suffered an alleged injury and the amount of any purported damages that class members

may pursue. That is discovery relevant to class certification and merits issues, not class notice.

       Thus, because Plaintiffs seek merits discovery that they should have obtained during the

discovery period, they must show good cause for their requests. Fed. R. Civ. P. 16(b)(4); Mem.

& Order at 5, Dkt. No. 2059 (“A party seeking to reopen discovery after the expiration of a

discovery cutoff must show good cause under Fed. R. Civ. P. 16(b).”); Stonebarger v. Union

Pac. Corp., No. 13-CV-2137-JAR, 2014 WL 5782385, at *2 (D. Kan. Nov. 6, 2014) (James, J.)

(same). Indeed, as this Court recently recognized in denying Plaintiffs’ untimely request for

another do-over—relating to Teva witness deposition discovery—the fact that Plaintiffs “did not

act on [their requests] until it was too late” prevented them from demonstrating good cause. Dkt.

No. 2059 at 6-7.

       Plaintiffs have not attempted to satisfy their burden to show good cause. Their own

previous third-party subpoenas made broad requests for documents covering much of the

information they now seek. See Exs. A-H. That leaves two possibilities as to any data that

Plaintiffs do not have: They either (i) tried and failed to get the information they claim to need

during merits discovery, in which case they fail to explain why they did not raise such issues

until now or during the merits phase; or (ii) did not try to obtain the data at all, in which case

they have only themselves to blame and cannot make the required showing of good cause. And

to the extent Plaintiffs thought there was additional follow up they needed, the appropriate time

to make such requests was during merits discovery, particularly given that Plaintiffs repeatedly



                                                12
      Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 13 of 17




assured the third parties at issue that they were only going to have to identify and produce the

data at issue once.     See, e.g., Ex. 3 to Class Pls.’ Mot. to Compel at 7, Dkt. No. 429-5

(correspondence dated Mar. 28, 2018 from Plaintiffs to counsel for CVS stating that Plaintiffs

were agreeing to CVS’s proposal concerning “additional data so that CVS is only required to run

the claims data once”); Exhibit 3 to Class Pls.’ Mot. to Compel at 5, Dkt. No. 430-5

(correspondence dated Mar. 22, 2018 from Plaintiffs to counsel for ESI stating that Plaintiffs

were agreeing to ESI’s proposal concerning “additional data so that Express Scripts is only

required to run the claims data once”).

        And even if Plaintiffs somehow did not know initially what information they might need

to identify their class members, class certification expert discovery and Defendants’ class

certification briefing—all of which was completed months before merits discovery closed—

certainly should have educated them. Plaintiffs thus have failed to demonstrate—and cannot

demonstrate—the good cause required for the new, months-long round of broad discovery they

now seek to launch. 5

II.     PLAINTIFFS’ PROPOSED PLAN RISKS IMPLICATING THE ONE-WAY
        INTERVENTION DOCTRINE AND VIOLATING DUE PROCESS, AND
        WOULD REQUIRE DELAYING BOTH SUMMARY JUDGMENT AND TRIAL.

        “The purpose of Rule 23(c)(2) is to ensure that the plaintiff class receives notice of the

action well before the merits of the case are adjudicated.” Schwarzschild v. Tse, 69 F.3d 293,

295 (9th Cir. 1995) (emphasis in original); see Wallace B. Roderick Revocable Living Tr. V. XTO

Energy, Inc., No. 08-1330-JTM-KMH, 2015 WL 790081, at *1 (D. Kan. Feb. 25, 2015) (“Rule

5
  Plaintiffs’ plan also contains significant gaps that mean their notice efforts may not even work.
For example, Plaintiffs’ plan does not include any proposal for obtaining data for at least 23,000
independent pharmacies, Dkt. No. 2017 at 36–37, which account for more than 35% of
prescription fills in the United States. Defendants reserve their objections on these issues until
the appropriate time.


                                                13
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 14 of 17




23 [] implies that entry of judgment should follow certification and notice.”). Otherwise, the

class would know the outcome of the case on the merits and could choose to intervene (or opt-in)

only if the plaintiffs win. As one court in this District asked: “What rational class member

would choose to remain in the [class] after the Court has granted summary judgment in favor of

defendants?” In re Motor Fuel Temperature Sales Practices Litig., 2013 WL 4411092, at *4.

       To prevent this kind of gamesmanship and “one-way intervention,” fundamental

principles of Due Process and fairness thus require class notice to be issued and the opt-out

process to be complete before the Court rules on summary judgment and before a trial occurs.

As the Sixth Circuit recently held, “Rule 23(b)(3) class certification cannot bind a class without

providing adequate notice as required by the Due Process Clause,” and therefore “[c]ertification

notice for class actions under Fed. R. Civ. P. Rule 23(c)(2) must be given before class members

can be legally bound.” Faber, 944 F.3d at 603. 6

       Here, this means the Court cannot decide summary judgment—much less conduct a

trial—until class notice has been sent and the opt-out deadline has expired. As a practical matter,

however, that will be nearly impossible under Plaintiffs’ plan. In order for Defendants to have a

meaningful opportunity to seek summary judgment, Plaintiffs must not only have a workable

class notice plan, but must also execute that plan, in time for a vendor to analyze applicable data,

send out notice to millions of class members, and provide sufficient time for class members to

opt out—all before this Court rules on dispositive motions, which are due to be filed in just two


6
  Some courts have held that, “[w]hen the defendant moves for and obtains summary judgment
before the class has been properly notified, the defendant waives the right to have notice sent to
the class, and the district court’s decision binds only the named plaintiffs.” Faber, 944 F.3d at
602. Defendants do not waive any such rights—and should not be forced to ever waive such
rights—simply because Plaintiffs waited until the eleventh-hour to propose an onerous class
notice discovery plan.


                                                14
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 15 of 17




months.   Plaintiffs’ current proposal contemplates several months just to negotiate initial

subpoenas, plus additional time for later “stages,” before even getting to the actual notice and

opt-out procedures.   This is the exact reason the time-consuming discovery that Plaintiffs

propose should have been completed during the nearly two-years-long merits phase of discovery

and cannot be allowed now. 7

       If the Court were to adopt Plaintiffs’ notice plan, the summary judgment deadline would

need to be lifted or extended, and likely the trial date too. That would be the only way to ensure

that class notice could be finished in time to comport with the requirements of Rule 23 and Due

Process. And there would be no small irony in this result: just weeks ago, when opposing

Defendants’ motion to stay pending the Rule 23(f) Petition, Plaintiffs asserted that “[d]elay in

this case . . . means the delay in providing justice to the millions of class members” and that

“justice delayed is justice denied.” Dkt. No. 2046 at 5-6 (internal citations omitted). But less

than a week later, Plaintiffs returned to the Court seeking permission to launch a new, previously

undisclosed, phase of discovery that, by their own admission, would take at least “several

months”—and almost certainly far longer. Mot. at 1, 6-7.

       The Court should not allow Plaintiffs to have it both ways. Instead of embarking on a

whole new round of discovery that Plaintiffs have long been on notice they needed to take, the

Court should deny Plaintiffs’ motion and require them to submit an appropriately narrow plan for

class notice within 30 days of a ruling on Defendants’ 23(f) petition, just like the Court already



7
  In the event Plaintiffs (i) are permitted to pursue the expansive discovery they are seeking and
(ii) actually receive additional merits-related information in response to their subpoenas,
Defendants would be entitled to amend or supplement their summary judgment and Daubert
briefing (which will almost certainly already have been filed by the time any such discovery is
produced) to account for that information, thus requiring even further delay of the case.


                                               15
    Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 16 of 17




ordered. And if Plaintiffs cannot do so, the Court should revisit its ruling on class certification,

as it warned Plaintiffs it may do. See Dkt. No. 2018-1 at 25-26, n.15. 8

                                         CONCLUSION

       For all of the foregoing reasons, Plaintiffs’ Motion should be denied.




Dated: May 5, 2020                                 Respectfully submitted,

                                                   /s/ Adam K. Levin

                                                   Adam K. Levin
                                                   David M. Foster
                                                   Carolyn A. DeLone
                                                   Kathryn M. Ali
                                                   HOGAN LOVELLS US LLP
                                                   555 13th Street, NW
                                                   Washington, DC 20004
                                                   Telephone: (202) 637-5600
                                                   Fax: (202) 637-5910
                                                   adam.levin@hoganlovells.com
                                                   david.foster@hoganlovells.com
                                                   carrie.delone@hoganlovells.com
                                                   kathryn.ali@hoganlovells.com

                                                   Brian Fries (15889)
                                                   James Moloney (23786)
                                                   LATHROP GPM LLP
                                                   2345 Grand Boulevard, Suite 2200
                                                   Kansas City, Missouri 64108-2618
                                                   Telephone: (816) 292-2000
                                                   Fax: (816) 292-2001
                                                   bfries@lathropgpm.com

8
  As noted above, Plaintiffs are also seeking permission to retain A.B. Data as their notice
administrator. Defendants reserve the right to seek information from A.B. Data about matters
such as the “proprietary TPP database of approximately 42,000 entities (‘TPP database’)”
referenced in the declaration of Eric Schachter, Ex. A to Mot. at 2 ¶ 5 , Dkt. No. 2058-2.
Without such information, Defendants are unable to assess the adequacy of A.B. Data as a claims
administrator and thus also reserve all rights to object to the appointment of A.B. Data at an
appropriate time.


                                                16
Case 2:17-md-02785-DDC-TJJ Document 2068 Filed 05/05/20 Page 17 of 17




                                   jmoloney@lathropgpm.com

                                   Counsel for the Mylan Defendants

                                   / s/ Raj S. Gandesha
                                   Dimitrios T. Drivas
                                   Robert A. Milne
                                   Raj S. Gandesha
                                   Edward Thrasher
                                   Kathryn Swisher
                                   WHITE & CASE LLP
                                   1221 Avenue of the Americas
                                   New York, New York 10020
                                   Telephone: (212) 819-8200
                                   Fax: (212) 354-8113
                                   ddrivas@whitecase.com
                                   rmilne@whitecase.com
                                   rgandesha@whitecase.com
                                   ethrasher@whitecase.com
                                   kathryn.swisher@whitecase.com

                                   Joseph Rebein
                                   Ashley Harrison
                                   SHOOK, HARDY & BACON L.L.P.
                                   2555 Grand Boulevard
                                   Kansas City, Missouri 64108-2613
                                   Telephone: (816) 474-6550
                                   Facsimile: (816) 421-5547
                                   jrebein@shb.com
                                   aharrison@shb.com

                                   Counsel for the Pfizer Defendants




                                 17
